Case 9:19-cv-81580-RLR Document 1 Entered on FLSD Docket 11/21/2019 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

    LIANFEN QIAN,

            Plaintiff,

              v.                                            Case No. 9:19-cv-81580


    BOARD OF TRUSTEES OF FLORIDA
    ATLANTIC UNIVERSITY,

            Defendant.
    ________________________________________________/

                         COMPLAINT AND JURY TRIAL DEMAND

            The Plaintiff, LIANFEN QIAN, sues the Defendant, FLORIDA ATLANTIC

    UNIVERSITY BOARD OF TRUSTEES, and alleges as follows:

        1. This is an action for damages alleging unlawful discrimination on the basis of

            race, sex and national origin. The Court’s jurisdiction is invoked pursuant to Title

            VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.

        2. The Plaintiff is a resident of Boca Raton, Florida, and, at all times material to this

            action, was employed as a tenured professor by the Defendant.

        3. The Defendant Board of Trustees is the governing body of Florida Atlantic

            University, a public university whose main campus is located in Boca Raton,

            Florida.

        4. On or about July 8, 2019, the Defendant terminated the Plaintiff’s employment as

            a tenured member of its faculty and as a part-time administrator.




                                                   1
Case 9:19-cv-81580-RLR Document 1 Entered on FLSD Docket 11/21/2019 Page 2 of 5




                           COUNT I—RACE DISCRIMINATION

       5. The Plaintiff repeats the allegations set forth in paragraphs 1 through 4, above, as

          if fully set forth herein.

       6. The Plaintiff’s race, Asian, was a determining factor in the Defendant’s decision

          to terminate the Plaintiff’s employment. The Defendant’s conduct violates 42

          U.S.C. § 2000e-2(a)(1).

       7. As a result of the Defendant’s unlawful conduct, as described in paragraph 6,

          above, the Plaintiff has suffered, and continues to suffer, a loss of income and a

          loss of the value of benefits she would have received had she continued in the

          Defendant’s employ. In addition, the Plaintiff has suffered, and continues to

          suffer, mental anguish, emotional distress, embarrassment and damage to her

          personal and professional reputation.

       8. The Plaintiff has complied with all the procedural prerequisites to bringing this

          action. Specifically, the Plaintiff timely filed a Charge of Discrimination with the

          United States Equal Employment Opportunities Commission (EEOC) and

          initiated this action within 90 days of her receipt of a notice of right to sue from

          the EEOC.

       WHEREFORE, the Plaintiff prays:

          a. That the Court take jurisdiction over this action;

          b. That the Court order the Defendant to reinstate the Plaintiff to her former

              positions;




                                               2
Case 9:19-cv-81580-RLR Document 1 Entered on FLSD Docket 11/21/2019 Page 3 of 5



          c. That the Court award the Plaintiff her lost pay and the value of her lost

              benefits;

          d. That the Court award the Plaintiff compensatory damages; and

          e. That the Court award the Plaintiff the cost of this action, including a

              reasonable attorney’s fee.

                            COUNT II—SEX DISCRIMINATION

       9. The Plaintiff repeats the allegations set forth in paragraphs 1 through 4, above, as

          if fully set forth herein.

       10. The Plaintiff’s sex, female, was a determining factor in the Defendant’s decision

          to terminate the Plaintiff’s employment. The Defendant’s conduct violates 42

          U.S.C. § 2000e-2(a)(1).

       11. As a result of the Defendant’s unlawful conduct, as described in paragraph 6,

          above, the Plaintiff has suffered, and continues to suffer, a loss of income and a

          loss of the value of benefits she would have received had she continued in the

          Defendant’s employ. In addition, the Plaintiff has suffered, and continues to

          suffer, mental anguish, emotional distress, embarrassment and damage to her

          personal and professional reputation.

       12. The Plaintiff has complied with all the procedural prerequisites to bringing this

          action. Specifically, the Plaintiff timely filed a Charge of Discrimination with the

          United States Equal Employment Opportunities Commission (EEOC) and

          initiated this action within 90 days of her receipt of a notice of right to sue from

          the EEOC.

       WHEREFORE, the Plaintiff prays:



                                               3
Case 9:19-cv-81580-RLR Document 1 Entered on FLSD Docket 11/21/2019 Page 4 of 5



          a. That the Court take jurisdiction over this action;

          b. That the Court order the Defendant to reinstate the Plaintiff to her former

              positions;

          c. That the Court award the Plaintiff her lost pay and the value of her lost

              benefits;

          d. That the Court award the Plaintiff compensatory damages; and

          e. That the Court award the Plaintiff the cost of this action, including a

              reasonable attorney’s fee.

                 COUNT III—NATIONAL ORIGIN DISCRIMINATION

       13. Plaintiff repeats the allegations set forth in paragraphs 1 through 4, above, as if

          fully set forth herein.

       14. The Plaintiff’s national origin, Chinese, was a determining factor in the

          Defendant’s decision to terminate the Plaintiff’s employment. The Defendant’s

          conduct violates 42 U.S.C. § 2000e-2(a)(1).

       15. As a result of the Defendant’s unlawful conduct, as described in paragraph 6,

          above, the Plaintiff has suffered, and continues to suffer, a loss of income and a

          loss of the value of benefits she would have received had she continued in the

          Defendant’s employ. In addition, the Plaintiff has suffered, and continues to

          suffer, mental anguish, emotional distress, embarrassment and damage to her

          personal and professional reputation.

       16. The Plaintiff has complied with all the procedural prerequisites to bringing this

          action. Specifically, the Plaintiff timely filed a Charge of Discrimination with the

          United States Equal Employment Opportunities Commission (EEOC) and



                                               4
Case 9:19-cv-81580-RLR Document 1 Entered on FLSD Docket 11/21/2019 Page 5 of 5



          initiated this action within 90 days of her receipt of a notice of right to sue from

          the EEOC.

       WHEREFORE, the Plaintiff prays:

          f. That the Court take jurisdiction over this action;

          g. That the Court order the Defendant to reinstate the Plaintiff to her former

             positions;

          h. That the Court award the Plaintiff her lost pay and the value of her lost

             benefits;

          i. That the Court award the Plaintiff compensatory damages; and

          j. That the Court award the Plaintiff the cost of this action, including a

             reasonable attorney’s fee.

                                   JURY TRIAL DEMAND

          The Plaintiff demands a trial by jury on all issues so triable.


                                                   /s/ Robert F. McKee
                                                 ROBERT F. McKEE
                                                 Florida Bar Number 295132
                                                 yborlaw@gmail.com
                                                 KATHERINE HEFFNER
                                                 Florida Bar Number 112955
                                                 katheffner@gmail.com
                                                 ROBERT F. McKEE, P.A.
                                                 1718 E. 7th Ave., Suite 301
                                                 Tampa, FL 33605
                                                 (813) 248-6400
                                                 (813) 248-4020 (Fax)
                                                 Secondary Email: bdjarnagin@gmail.com




                                                5
